UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1819



MICHAEL E. YARBOROUGH,

                                            Plaintiff - Appellant,

          versus


RADIO SHACK/TANDY CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-96-152-7-F)


Submitted:   October 30, 1998          Decided:     December 15, 1998


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Geraldine Summer, FERGUSON, STEIN, WALLS, ATKINS, GRESHAM & SUMMER,
P.A., Charlotte, North Carolina, for Appellant. James B. Spears,
Jr., John D. Cole, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael E. Yarborough appeals a district court order granting

Radio Shack/Tandy Corporation’s motion for summary judgment and

dismissing Yarborough’s employment discrimination action and re-

lated claims. We dismiss this appeal for lack of jurisdiction

because Yarborough has filed an untimely notice of appeal.

     The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4. These periods are “mandatory and jurisdiction-

al.” Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264

(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). Parties to civil actions are accorded thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. See Fed. R. App. P. 4(a)(1). This appeal

period may be extended under Fed. R. App. P. 4(a)(5) or reopened

under Fed. R. App. P. 4(a)(6).

     The district court entered its judgment on April 9, 1998;

Yarborough’s notice of appeal was filed on May 12, 1998. Because

May 9, 1998, was a Saturday, the filing period was extended to the

following Monday, May 11, 1998. See Fed. R. App. P. 26(a)(3). Al-

though Yarborough’s counsel dated the notice of appeal May 11,

1998, the record reflects that the notice of appeal was not filed

with the clerk until May 12, 1998, one day beyond the filing

period. See Fed. R. App. P. 25(a)(2)(A).




                                 2
     Yarborough’s failure to note a timely appeal or obtain an ex-

tension of the appeal period leaves this court without jurisdiction

to consider the merits of his appeal. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3